Citation Nr: 1547040	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  13-04 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a dental disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran had active service from May 1953 to April 1955.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In correspondence received in August 2015, the Veteran indicated that he no longer wanted a Board hearing on this matter.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran has loss of teeth resulting from a combat wound or other service trauma.


CONCLUSION OF LAW

Service connection for loss of teeth is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

The VA Schedule for Rating Disabilities provides compensable disability ratings for the loss of teeth due to the loss of substance of the body of the maxilla or mandible.  38 C.F.R. § 4.150, Diagnostic Code 9913 (2015).  Those ratings apply only to bone loss through trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease.

Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment, and rating action should consider each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in line of duty during active service and, when applicable, to determine whether the condition is due to combat or other in-service trauma, or whether the Veteran was interned as a prisoner of war.  38 U.S.C.A. § 1712; 38 C.F.R. § 3.381.

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014).

The Veteran asserts that his jaw pain and tooth loss is due to trauma during combat maneuvers during the Korean War.

A September 2012 VA dental examination noted that the Veteran presented with missing teeth and an old healed linear scar on the lower left jawbone.  X-rays showed no evidence of any healed fracture but "very well developed alveolar ridges.  Good bone height associated with the four remaining front teeth."  The September 2012 examiner further stated that the "alveolar bone is well preserved.  That is not consistent with loss of teeth due to gum disease.  The few remaining teeth have multiple carious lesions, indicating higher likelihood of tooth loss due to dental caries."  The examiner opined that the Veteran's loss of teeth was less likely than not caused by or a result of any jaw fracture sustained during service.  The examiner noted that radiographic examination showed no evidence of any old healed fracture.  That would mean either no fracture, or a perfectly reduced fracture.  The examiner noted that treatment of a fractured jaw requires a fixation and immobilization for at least five to six weeks.  Also loss of teeth due to periodontitis (gum disease) generally resulted in a rather shallow alveolar bone ridges, in contrast to the Veteran's presentation.

The Board notes that in looking at the specifics of the Veteran's assertions, the Veteran has claimed that he broke his jaw when a half-track carrying a Howitzer overturned and slid off an embankment, injuring everyone inside.  He reported he was treated locally only by jaw immobilization for seven to eight days.  He asserts that the jaw injury caused him to lose his teeth.

As noted by the Veteran's representative, the September 2012 VA examiner essentially indicated that the Veteran did not have alveolar damage indicating gum disease, and, therefore, did not have indications of periodontal disease.  Further noted was the fact that the Veteran had a scar on his jawline during the September 2012 VA examination.

The Veteran was found by VA to be credible in his assertions that led to benefits being granted of service connection for posttraumatic disorder.  The Board finds the Veteran to be credible in his assertions of injuring his jaw and receiving at some treatment for the jaw during service.  There is nothing in the September 2012 VA examination that overtly contradicts the Veteran's assertions.  VA has a heightened duty to explain its findings and conclusions and to consider carefully resolving reasonable doubt in favor of the Veteran where service medical records are unavailable.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Based on the facts of this case, and keeping in mind VA's duty in cases such as this when service treatment records are unavailable, the Board finds that the Veteran has a dental disability resulting from service trauma and resulting in the loss of teeth.  Therefore, service connection for loss of teeth due to trauma during service is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for loss of teeth resulting from trauma during service is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


